     Case 19-20079-tnw       Doc 31     Filed 05/10/19 Entered 05/10/19 13:39:14        Desc Main
                                        Document Page 1 of 2

                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF KENTUCKY
                               COVINGTON DIVISION


IN RE: John J Schlarman, V                                  Case Number: 19-20079

         Debtor


                  ORDER CONTINUING CONFIRMATION HEARING

                                        NOTICE OF HEARING


       The confirmation hearing is continued to 6/11/2019 at 10:00 am in the U.S. Bankruptcy Courtroom,

Covington Courthouse, 35 West 5th Street, Third Floor, Room 306, Covington, KY 41011.

To be entered:
/s/ Beverly M. Burden
Beverly M. Burden, Chapter 13 Trustee
P O BOX 2204
LEXINGTON, KY 40588-2204



John J Schlarman, V                                     MASSEY, C ED
30 Lakeview Drive                                       Served Electronically Via ECF
Williamstown, KY 41097
      Case 19-20079-tnw        Doc 31
                            Filed 05/10/19 Entered 05/10/19 13:39:14 Desc Main
                            Document Page 2 of 2
ORDER CONTINUING CONFIRMATION HEARING                         19-20079




 Synchrony Bank
 Via Ecf
 ,

 Portfolio Recovery Assoc
 P O Box 41067
 Norfolk, VA 23541-1067



 Lerner Sampson & Rothfuss
 Via Ecf
 ,

 Toyota Motor Credit Corporation
 P O Box 9013
 Addison, TX 75001

 Internal Revenue Service
 P O Box 7346
 Philadelphia, PA 19101-7346



 Verizon
 % American Infosource
 4515 N Santa Fe Avenue
 Oklahoma City, OK 73118

 Pennymac Loan Services Llc
 P O Box 2410
 Moorpark, CA 93020
